Case 3:18-cr-00025-NKM-JCH Document 231 Filed 10/21/20 Page é.baK’s dPAGE WE ol Our

AT CHARLOTTE SviLE, VA
AO 245B (Rey. 09/19 - VAW Additions 05/17) Judgment in a Criminal Case FILED

 

 
  
 
 

 

 

 

 

 

Sheet 1
" UTZ Qa
UNITED STATES DISTRICT COURT + suc. =
Western District of Virginia Al
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. Case Number: DVAW318CR000025-004
COLE EVAN WHITE . Case Number:
USM Number: 25141-111
Michael T. Hemenway, Esq.
Defendant's Attorney
THE DEFENDANT:
[x] pleaded guilty to count(s) One
[| pleaded nolo contendere to count(s)
which was accepted by the court.
L] was found guilty on count(s)
after a plea of not guilty,
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense : Offense Ended Count
18 U.S.C. § 371 Conspiracy to Riot . 10/10/2018 1
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
C1 The defendant has been found not guilty on count(s)
Count(s) Two [x] is (7) are dismissed on the motion of the United States.

 

_., It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fall
the defen i i

I 0 y paid. If ordered to pay restitution,
ant must notify the court and United States attorney of material changes in economic circumstances.

10/16/2020
Date of Impesition of Judgment

Dlg tee”

Signature of Judge

Norman K. Moon, Senior United States District Judge
Name and Title of Judge

Je] All ACO

Datd ‘

 
Case 3:18-cr-00025-NKM-JCH Document 231 Filed 10/21/20 Page 2 of 7 Pageid#: 1671

AO 245B (Rev. 09/19 - VAW Additions 05/17) Judgment in Criminal
Judgment - Page 2 of
DEFENDANT: COLE EVAN WHITE :
CASE NUMBER: DVAW318CR000025-004

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

Time served.

(-] The court makes the following recommendations to the Bureau of Prisons:

[1 The defendant is remanded to the custody of the United States Marshal.

L] The defendant shall surrender to the United States Marshal for this district:

Oo at oO am. CO p.m. on
L] as notified by the United States Marshal.

 

() The defendant shall surrender for service of sentence at the institution designated by the Bureauef Prisons:
C1 before on
C1 as notified by the United States Marshal.

 

 

[1 as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on . to
a , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL °
Case 3:18-cr-00025-NKM-JCH Document 231 Filed 10/21/20 Page 3o0f7 Pageid#: 1672

AO 245B (Rev. 09/19 - VAW Additions 05/17) Judgment in a Criminal Case

DEFENDANT: COLE EVAN WHITE

Sheet 3 — Supervised Release .

CASE NUMBER: DVAW318CR0G00025-004

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

Two

Bw NS

7.

(2) years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

(] You must make restitution in accordance with sections 3663 and 3663A, or any other statute authorizing a sentence of
restitution. (check if applicable)

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

[X] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
[X] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seg.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work,
are a student, or were convicted of a qualifying offense. (check if applicable)

C1] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.

Judgment-Page 3 of 7
fe
Case 3:18-cr-00025-NKM-JCH Document 231 Filed 10/21/20 Page 4of7 Pageid#: 1673

AOQ245B (Rev. 09/19 - VAW Additions 05/17) Judgment in a Criminal Case
Sheet 3A — Supervised Release

Judgment-Page 4 of 7
DEFENDANT: COLE EVAN WHITE — ——

CASE NUMBER: DVAW318CR000025-004 .
STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditioris are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

release from imprisonment, unless the-probation officer instructs you to report to a different probation office or within a different time
Tame. :

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer. ;

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11, You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have: notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

nb

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions , available at: www.uscourts.gov.

Defendant's Signature Date

 

 
 

Case 3:18-cr-00025-NKM-JCH Document 231 Filed 10/21/20 Page5of7 Pageid#: 1674

AO 245B (Rev. 09/19 - VAW Additions 05/17) Judgment in a Criminal Case
Sheet 3D - Supervised Release

Jud: -P 5 7
DEFENDANT: COLE EVAN WHITE udgment-Page of
CASE NUMBER: DVAW318CR000025-004

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall pay any special assessment, fine, and/or restitution that is imposed by this judgment.

2. The defendant shall provide the probation officer with access to any requested financial information.

3. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation officer.
4, The defendant shall reside in a residence free of firearms, ammunition, destructive devices, and dangerous weapons.

5. The defendant shall submit his or her person, property, house, residence, vehicle, papers, or office, to a search conducted by a United States
probation officer. Failure to submit to a search may be grounds for revocation of release. The defendant shall warn any other occupants that
the premises may be subject to searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when
reasonable suspicion exists that the defendant has violated a condition of his or her supervision and that the areas to be searched contain
evidence of this violation. :

6. The defendant shall be monitored by RF or SmartLink monitoring, whichever is available in his district of residence, for a period of two
_ months and shall abide by all technology requirements. This form of location monitoring technology shall be used to monitor the following
restriction on the movement of the defendant in the community as well as other court-imposed conditions of release. The defendant shall
participate in home detention and is restricted to his residence at all times, except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities as preapproved
by the probation officer. , .
Case 3:18-cr-00025-NKM-JCH Document 231 Filed 10/21/20 Page 6of7 Pageid#: 1675

AO 245B (Rev. 09/19 - VAW Additions 05/17) Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties

Judgment-Page " ¢& of 7
DEFENDANT: COLE EVAN WHITE _ ————————

CASE NUMBER: DVAW318CR000025-004
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule cf payments on Sheet 6.

Assessment Restitution Fine - AVAA Assessment* JVTA Assssment**
TOTALS § 100.00 $ $ $ $
[} The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be éntered
after such determination.

( The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C § 3664(i), all nonfederal victims must be
paid before the United States is paid.

 

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS

 

 

C] Restitution amount ordered pursuant to plea agreement $

[] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[_] the interest requirement is waived forthe [] fine [[] restitution.

[] the interest requirement forthe [-] fine [] restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299,

** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
Case 3:18-cr-00025-NKM-JCH Document 231 Filed 10/21/20 Page 7 of 7: Pageid#: 1676

AQ245B (Rev. 09/19 - VAW Additions 05/17) Judgment in a Criminal Case
Sheet 6 - Schedule of Payments

DEFENDANT: COLE EVAN WHITE Judgment-Page 7 of 7
CASE NUMBER: DVAW318CR000025-004
SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, the tctal criminal monetary penalties are due immediately and payable as follows:
A [x] Lump sum payment of $ 100.00 immediately, balance payable
[_] not later than ,or

{_] inaccordancewith []C, ([] D, [JE []F or, [] G below); or
B [_] Payment to begin immediately (may be combined with Lic, (1D, ([] F,or [] G below); or

.C [| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D ( Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E [| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

FJ During the term of imprisonment, payment in equal (e.g., weekly, monthly, quarterly) installments of
$ , or % of the defendant's income, whichever is greater __, to commence {e.g., 30 or
60 days) after the date of this judgment; AND payment in equal (e.g., weekly, monthly, quarterly)
installments of $ during the term of supervised release, to commence (e.g., 30 or 60 days)
after release from imprisonment.

G [| Special instructions regarding the payment of criminal monetary penalties:

Any installment schedule shall not preclude enforcement of the restitution or fine order by the United States under 18 U.S.C §§ 3613 and
3664(m).

Any installment schedule is subject to adjustment by the court at any time during the period of imprisonment or supervision, and the defendant
shall notify the probation officer and the U.S. Attorney of any change in the defendant's economic circumstances that may affect the
defendant's ability to pay.

All criminal monetary penalties shall be made payable to the Clerk, U.S. District Court, 210 Franklin Rd., Suite 540, Roanoke, Virginia 24011,
for disbursement.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Any obligation to pay restitution is joint and several with other defendants, if any, against whom an order of restitution has been or will be
entered.

|_] Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several al Amount, and
corresponding payee, if appropriate.

[_] The defendant shall pay the cost of prosecution.
L_] The defendant shall pay the following court cost(s):
[_] The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
